Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                               CASE NO.: 0:19-cv-62713-SMITH



  ALBERTO VENEREO,


             Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC, and
  INPHYNET SOUTH BROWARD,
  LLC.


          Defendant.
  _____________________________/

 DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S, UNOPPOSED
   MOTION FOR LEAVE TO FILE ANSWER AND AFFIRMATIVE DEFENSES TO
         PLAINTIFF’S FIRST AMENDED COMPLAINT OUT OF TIME

        COMES NOW the Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC

 (“HRRG” or “Defendant”), by and through its undersigned counsel, and pursuant to Federal Rule

 of Civil Procedure 6(b) hereby submits its unopposed Motion for leave to file its Answer and

 Affirmative Defenses to Plaintiff’s First Amended Complaint [DE 13] out of time, and in support

 thereof state as follows:

        1.       Plaintiff filed its First Amended Complaint [DE 13] on December 31, 2019

 asserting claims against Defendant HRRG under the federal Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq. and Florida’s Consumer Collection Practices Act

 (“FCCPA”), section 559.72, et seq., Fla. Stat.

        2.       Pursuant to Federal Rule of Civil Procedure 15(a)(3), HRRG’s response to
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 2 of 7



 Plaintiff’s amended complaint was due on or before Tuesday, January 14, 2020.

        3.      Due to inadvertent clerical error, the deadline to file the response was not properly

 calendared. As a result, counsel for HRRG did not timely file its response. Undersigned counsel

 immediately prepared this Motion upon discovering the error.


        WHEREFORE, Defendant HEALTHCARE REVENUE RECOVERY GROUP, LLC,

 respectfully requests that this Court grant its Motion and enter an order permitting it to file the

 Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint [DE 13], attached

 hereto as Exhibit 1, out of time.

                                     MEMORANDUM OF LAW

        Federal Rule of Civil Procedure 6(b)(1) states, “When an act may or must be done within

 a specified time, the court may, for good cause, extend the time . . . on motion made after the time

 has expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

        In determining whether a party has satisfied the standard for excusable neglect, courts in

 this Circuit review the factors identified in Pioneer Investment Services Co. v. Brunswick

 Associates Limited Partnership, 507 U.S. 380 (1993). Fisher v. Office of the State Att’y 13th

 Judicial Cir. Fla., 162 F. App’x 937, 940 (11th Cir. 2006) (unpublished); see also Sweetwater

 Inv'rs, LLC v. Sweetwater Apartments Loan, No. 1:10-CV-223-WKW [WO], 2011 U.S. Dist.

 LEXIS 44864, at *6 (M.D. Ala. Apr. 25, 2011) (applying Pioneer to analyze excusable neglect

 under Fed. R. Civ. P. 6(b)). The Eleventh Circuit has explained the analysis as follows:

        Whether neglect is excusable is an equitable determination “taking account of
        all relevant circumstances surrounding the party’s omission.” [Pioneer,] 507
        U.S. 380 at 395. These circumstances include the danger of prejudice to the
        opposing party, “the length of the delay and its potential impact on judicial
        proceedings, the reason for the delay, including whether it was within the
        reasonable control of the movant, and whether the movant acted in good faith.”
        Id. We [have] recognized that Pioneer “accorded primary importance to the
        absence of prejudice . . . and to the interest of efficient judicial administration.”
                                                   2
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 3 of 7



        Cheney v. Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996).

 Fisher v. Office of the State Atty. 13th Judicial Circuit Fla., 162 F. App’x 937, 940 (11th Cir.

 2006). Each of these factors weighs in favor of granting HRRG the requested relief.

        First, Plaintiff will not be prejudiced if HRRG is permitted to respond to the amended

 complaint. The allegations in the amended pleading are the same as raised and responded to

 initially. Therefore, Plaintiff will not be unfairly surprised or otherwise prejudiced by the delayed

 response to the amended complaint. Indeed, counsel for Plaintiff does not object to the filing.

 Moreover, counsel for the parties have already conferred regarding the claims and defenses as

 part of the mandatory scheduling conference. HRRG also notes that the response is only briefly

 delayed.

        Second, permitting the filing would permit efficient judicial administration. HRRG filed

 this Motion only two days after the deadline. See Pioneer, 507 U.S. at (affirming the decision to

 permit a 20-day delay in filing); Sweetwater Inv’rs, LLC v. Sweetwater Apartments Loan, No.

 1:10-CV-223-WKW [WO], 2011 U.S. Dist. LEXIS 44864, at *15 (M.D. Ala. Apr. 25, 2011)

 (permitting a three-month delay in filing). Permitting HRRG to file a late response will not delay

 the proceedings as it will not negatively impact discovery or otherwise affect the remaining trial

 deadlines.

        The determination regarding excusable neglect is an equitable determination. Fisher v.

 Office of the State Atty. 13th Judicial Circuit Fla., 162 F. App’x 937, 940 (11th Cir. 2006). Equity

 favors providing HRRG with an opportunity to respond to the claims on the merits, especially

 where the filing is only briefly delayed and resulted from a calendaring error. “The rules favor

 parties to a case having their day in court. Resolving cases on their merits is preferred.” Edwards

 v. Fla. Dep't of Corr., No. 1:15cv17-MW/GRJ, 2016 U.S. Dist. LEXIS 91792, at *1-2 (N.D. Fla.



                                                   3
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 4 of 7



 Jan. 28, 2016). Counsel for HRRG submits that the circumstances do not demonstrate “the sort

 of culpable and willful misconduct that warrants the denial of a motion for leave to file an out-of-

 time answer.” Padgett v. Bitz, No. 17-14099-Civ-ROSENBERG, 2018 U.S. Dist. LEXIS 42789,

 at *10 (S.D. Fla. Mar. 14, 2018).       Rather, HRRG acted to remedy the inadvertent error

 immediately upon discovery. See id. at *10-11 (granting leave to file answer out of time upon

 determining that defendants acted immediately upon discovering the error).

        Third, courts applying Pioneer have found an inadvertent calendaring error to constitute

 excusable neglect. Id. at 15-16. In Sweetwater Inv’rs, LLC v. Sweetwater Apartments Loan, No.

 1:10-CV-223-WKW [WO], 2011 U.S. Dist. LEXIS 44864, at *15 (M.D. Ala. Apr. 25, 2011), the

 court accepted the attorneys’ assertion that they had “inadvertently failed to calendar the fourteen

 (14) day deadline due to an oversight and w[ere] unaware that the deadline had passed until

 Plaintiff filed its Motion[,]” to constitute excusable neglect. Id. In making this ruling, it cited

 two Eleventh Circuit opinions finding that clerical error or failure to record a deadline can

 constitute excusable neglect. Id. at *16 (citing Walter v. Blue Cross & Blue Shield United of

 Wis., 181 F.3d 1198, 1202 (11th Cir. 1999) (finding excusable neglect and that the reason for the

 delay – “the failure of a former secretary of [the movant’s] attorney to record the applicable

 deadline” – was “the type of ‘innocent oversight’ involved in Cheney v. Anchor Glass Container

 Corp., 71 F.3d 848, 850 (11th Cir. 1996)); Advanced Estimating Sys., Inc. v. Riney, 130 F.3d

 996, 999 (11th Cir. 1997) (explaining that when there is a “mistake of fact,” such in Cheney,

 which was a “miscommunication case or clerical-error case,” the neglect can be excusable). The

 Eleventh Circuit has also found that a party who failed to explain the reason for the delay

 demonstrated excusable neglect through the remaining Pioneer factors. Fisher v. Office of the

 State Atty. 13th Judicial Circuit Fla., 162 F. App’x 937, 940 (11th Cir. 2006).



                                                  4
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 5 of 7



         The final factor of good faith is also met here. The Supreme Court stated in Pioneer that

 neglect encompasses “inadvertence, mistake, or carelessness. . . .”; whether the neglect is

 excusable “is an equitable determination ‘taking account of all relevant circumstances

 surrounding the party’s omission.’” Id. (quoting Pioneer Investment Services Co. v. Brunswick

 Associates Limited Partnership, 507 U.S. 380 (1993)). As explained, the failure to file the

 document was inadvertent. The deadline was only missed because it was not properly calendared;

 accordingly, counsel was unaware of the deadline. Undersigned counsel acted to prepare and file

 this Motion within hours of realizing the error and only two days after the original deadline. The

 deadline was not deliberately disregarded or ignored in an attempt to gain some advantage. See

 Cheney, 71 F.3d at 850 (finding it relevant that there was no indication of an intention to disregard

 the deadline, delay trial, or gain an advantage).

         For the foregoing reasons, Defendant respectfully requests that the Court find that HRRG

 has demonstrated excusable neglect and grant its request to file its Answer and Affirmative

 Defenses to Plaintiff’s First Amended Complaint [DE 13], attached hereto as Exhibit 1, out of

 time.


         WHEREFORE, Defendant HEALTHCARE REVENUE RECOVERY GROUP, LLC,

 respectfully requests that this Court grant its Motion and enter an order permitting it to file the

 Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint [DE 13], attached

 hereto as Exhibit 1, out of time.

             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

         Pursuant to Local Rule 7.1(a)(3), on January 16, 2020, undersigned counsel conferred with

 counsel for all parties, who advised that they DO NOT OPPOSE the requested relief.




                                                     5
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 6 of 7



       Dated January 16, 2020.

                                    Respectfully submitted,

                                    /s/ Rachel M. Ortiz
                                    Ernest H. Kohlmyer, III
                                    Florida Bar No.: 110108
                                    SKohlmyer@Shepardfirm.com
                                    Rachel M. Ortiz
                                    Florida Bar No. 083842
                                    rortiz@shepardfirm.com
                                    Shepard, Smith, Kohlmyer & Hand, P.A.
                                    2300 Maitland Center Parkway, Suite 100
                                    Maitland, Florida 32751
                                    Phone: (407) 622-1772
                                    Fax: (407) 622-1884
                                    Attorneys for Defendant,
                                    Healthcare Revenue Recovery Group, LLC




                                       6
Case 0:19-cv-62713-RS Document 15 Entered on FLSD Docket 01/16/2020 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 January 16, 2019 via the Court’s CM/ECF service, which will provide notice to the following

 attorneys of record: Jibrael S. Hindi, Esq. and Thomas J. Patti, Esq. of The Law Offices of Jibrael

 S. Hindi at jibrael@jibraellaw.com and tom@jibraellaw.com; Scott D. Owens, Esquire of Scott D.

 Owens, P.A. at scott@scottdowens.com and Joel A. Brown, Esquire of The Fair Credit Law

 Group at joelb@fclawgroup.com (Attorneys for Plaintiff).


                                              /s/ Rachel M. Ortiz
                                              Ernest H. Kohlmyer, III
                                              Florida Bar No.: 0110108
                                              skohlmyer@shepardfirm.com
                                              Rachel M. Ortiz
                                              Florida Bar No. 083842
                                              rortiz@shepardfirm.com
                                              Shepard, Smith, Kohlmyer & Hand, P.A.
                                              2300 Maitland Center Parkway, Suite 100
                                              Maitland, Florida 32751
                                              Telephone (407) 622-1772
                                              Facsimile (407) 622-1884
                                              Attorneys for Defendant,
                                              Healthcare Revenue Recovery Group, LLC




                                                 7
